Case 3:19-cv-00119-RLY-MPB Document 12 Filed 08/23/19 Page 1 of 9 PageID #: 28




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                               EVANSVILLE DIVISION


 JILL A. SPARKS,

       Plaintiff,

 v.                                                      3:19-cv-00119-RLY-MPB

 RECEIVABLES,PERFORMANCE
 MANAGEMENT, LLC,

       Defendant.


                                CASE MANAGEMENT PLAN

I.     Parties and Representatives
       A.     Plaintiff:           Jill A. Sparks

                Defendant:           Receivables Performance Management, LLC

       B.       Plaintiff’s Attorney: Nathan Charles Volheim
                                      Taxiarchis Hatzidimitriadis
                                      Sulaiman Law Group, Ltd.
                                      2500 South Highland Avenue, Suite 200
                                      Lombard, Illinois 60148
                                      Phone: 630-575-8181
                                      Fax: 630-575-8188
                                      Email: nvolheim@sulaimanlaw.com
                                      Email: thatz@sulaimanlaw.com

                Defendant’s Attorney: Brittney B. Rykovich
                                      Gordon Rees Scully Mansukhani, LLP
                                      One North Franklin Street, Suite 800
                                      Chicago, Illinois 60606
                                      Telephone: (312) 565-1400
                                      Facsimile (312) 565-6511
                                      brykovich@grsm.com



 II.   Jurisdiction and Statement of Claims
Case 3:19-cv-00119-RLY-MPB Document 12 Filed 08/23/19 Page 2 of 9 PageID #: 29




       A.    Subject matter jurisdiction is conferred upon this Court by 28 U.S.C. §§1331 and
             1337, as the action arises under the laws of the United States.

       B.    Plaintiff has brought a Complaint against Defendant which alleges violations of
             the Fair Debt Collection Practices Act (“FDCPA”) under 15 U.S.C. §1692 et seq.
             related to Defendant’s debt collection activities. Plaintiff asserts that Defendant
             engaged in harassing, unfair, and deceptive collection activity towards him.

       C.     Defendant denies Plaintiff’s material allegations, and denies that Plaintiff is
             entitled to damages. Defendant denies that any communication was harassing,
             unfair or deceptive and further asserts it did not maintain the continuous call
             volume necessary to sustain an FDCPA violation. Therefore, Defendant denies
             that Plaintiff is entitled to any of the items set forth in her Complaint at Law.

III.   Pretrial Pleadings and Disclosures

       A.    The parties shall serve their Fed. R. Civ. P. 26 initial disclosures on or before
             October 6, 2019.

       B.    Plaintiff shall file preliminary witness and exhibit lists on or before October 13,
             2019.

       C.    Defendant shall file preliminary witness and exhibit lists on or before October
             20, 2019.

       D.    All motions for leave to amend the pleadings and/or to join additional parties shall
             be filed on or before November 6, 2019.

       E.    Plaintiff shall serve Defendant (but not file with the Court) a statement of special
             damages, if any, and make a settlement demand, on or before November 6, 2019.
             Defendant shall serve on the Plaintiff (but not file with the Court) a response
             thereto within 30 days after receipt of the demand.

       F.    Except where governed by paragraph (G) below, expert witness disclosure
             deadlines shall conform to the following schedule: Plaintiff shall disclose the
             name, address, and vita of any expert witness, and shall serve the report required
             by Fed. R. Civ. P. 26(a)(2) on or before June 6, 2020. Defendant shall disclose
             the name, address, and vita of any expert witness, and shall serve the report
             required by Fed. R. Civ. P. 26(a)(2) on or before July 6, 2020; or if Plaintiff has
             disclosed no experts, Defendant shall make its expert disclosure on or before
             June 20, 2019.

       G.    Notwithstanding the provisions of paragraph (F), above, if a party intends to use
             expert testimony in connection with a motion for summary judgment to be filed
             by that party, such expert disclosures must be served on opposing counsel no later



                                               2
Case 3:19-cv-00119-RLY-MPB Document 12 Filed 08/23/19 Page 3 of 9 PageID #: 30



              than 90 days prior to the dispositive motion deadline. If such expert disclosures
              are served the parties shall confer within 7 days to stipulate to a date for
              responsive disclosures (if any) and completion of expert discovery necessary for
              efficient resolution of the anticipated motion for summary judgment. The parties
              shall make good faith efforts to avoid requesting enlargements of the dispositive
              motions deadline and related briefing deadlines. Any proposed modifications of
              the CMP deadlines or briefing schedule must be approved by the court.

       H.     Any party who wishes to limit or preclude expert testimony at trial shall file any
              such objections on or before October 4, 2020. Any party who wishes to preclude
              expert witness testimony at the summary judgment stage shall file any such
              objections with their responsive brief within the briefing schedule established by
              S.D. Ind. L.R. 56-1.

       I.     All parties shall file and serve their final witness and exhibit lists on or before
              August 6, 2020. This list should reflect the specific potential witnesses the party
              may call at trial. It is not sufficient for a party to simply incorporate by reference
              “any witness listed in discovery” or such general statements. The list of final
              witnesses shall include a brief synopsis of the expected testimony.

       J.     Any party who believes that bifurcation of discovery and/or trial is appropriate
              with respect to any issue or claim shall notify the Court as soon as practicable.

       K.      Discovery of electronically stored information (“ESI”). The parties do not
              anticipate a large volume of ESI to be sought. To the extent that any ESI is
              sought, the parties agree that .pdf will be the format when applicable and that
              recorded calls will be produced in their stored audio format.

              In the event that a document protected by the attorney-client privilege, the
              attorney work product doctrine or other applicable privilege or protection is
              unintentionally produced by any party to this proceeding, the producing party may
              request that the document be returned. In the event that such a request is made,
              all parties to the litigation and their counsel shall promptly return all copies of the
              document in their possession, custody, or control to the producing party and shall
              not retain or make any copies of the document or any documents derived from
              such document. The producing party shall promptly identify the returned
              document on a privilege log. The unintentional disclosure of a privileged or
              otherwise protected document shall not constitute a waiver of the privilege or
              protection with respect to that document or any other documents involving the
              same or similar subject matter.

IV.    Discovery1 and Dispositive Motions


       1
         The term “completed,” as used in Section IV.B, means that counsel must serve their
discovery requests in sufficient time to receive responses before this deadline. Counsel may not
serve discovery requests within the 30-day period before this deadline unless they seek leave of


                                                 3
Case 3:19-cv-00119-RLY-MPB Document 12 Filed 08/23/19 Page 4 of 9 PageID #: 31




       A.      The parties anticipate filing cross-motions for summary judgment on the following
               issues: Whether Defendant’s collection communications with Plaintiff were
               misleading, harassing, and unfair in violation of the FDCPA.

       B.      On or before April 13, 2020 and consistent with the certification provisions of
               Fed. R. Civ. P. 11(b), the party with the burden of proof shall file a statement of
               the claims or defenses it intends to prove at trial, stating specifically the legal
               theories upon which the claims or defenses are based

       C.      Select the track that best suits this case:

                 X      Track 2: Dispositive motions are expected and shall be filed by June 6,
               2020; non-expert witness discovery and discovery relating to liability issues shall
               be completed by April 6, 2020; expert witness discovery and discovery related to
               damages shall be completed by September 6, 2020. All remaining discovery
               shall be completed by no later than October 6, 2020.

               Absent leave of court, and for good cause shown, all issues raised on summary
               judgment under Fed. R. Civ. P. 56 must be raised by a party in a single motion.

V.     Pre-Trial/Settlement Conferences

At any time, any party may call the Judge's Staff to request a conference, or the Court may sua
sponte schedule a conference at any time. The presumptive time for a settlement conference is
no later than 30 days before the close of non-expert discovery. The parties are encouraged to
request an earlier date if they believe the assistance of the Magistrate Judge would be helpful in
achieving settlement. The parties recommend a settlement conference in February 2020.

VI.    Trial Date

       The parties request a trial date in February 2021. The trial is by jury and is anticipated
       to take two (2) days.

VII.   Referral to Magistrate Judge

       A.      Case. At this time, all parties - consent to refer this matter to the currently
               assigned Magistrate Judge pursuant to 28 U.S.C. 636(b) and Federal Rules of
               Civil Procedure 73 for all further proceedings including trial.




Court to serve a belated request and show good cause for the same. In such event, the proposed
belated discovery request shall be filed with the motion, and the opposing party will receive it
with service of the motion but need not respond to the same until such time as the Court grants
the motion.


                                                   4
Case 3:19-cv-00119-RLY-MPB Document 12 Filed 08/23/19 Page 5 of 9 PageID #: 32



      B.    Motions. The parties may also consent to having the assigned Magistrate Judge
            rule on motions ordinarily handled by the District Judge, such as motions to
            dismiss, for summary judgment, or for remand. If all parties consent, they should
            file a joint stipulation to that effect. Partial consents are subject to the approval of
            the presiding district judge.

VIII. Required Pre-Trial Preparation

      A.    TWO WEEKS BEFORE THE FINAL PRETRIAL CONFERENCE, the
            parties shall:

            1.      File a list of trial witnesses, by name, who are actually expected to be
                    called to testify at trial. This list may not include any witnesses not on a
                    party’s final witness list filed pursuant to section III.I.

            2.      Number in sequential order all exhibits, including graphs, charts and the
                    like, that will be used during the trial. Provide the Court with a list of
                    these exhibits, including a description of each exhibit and the identifying
                    designation. Make the original exhibits available for inspection by
                    opposing counsel. Stipulations as to the authenticity and admissibility of
                    exhibits are encouraged to the greatest extent possible.

            3.      Submit all stipulations of facts in writing to the Court. Stipulations are
                    always encouraged so that at trial, counsel can concentrate on relevant
                    contested facts.

            4.      A party who intends to offer any depositions into evidence during the
                    party's case in chief shall prepare and file with the Court and copy to all
                    opposing parties either:

                    a.      brief written summaries of the relevant facts in the depositions that
                            will be offered. (Because such a summary will be used in lieu of
                            the actual deposition testimony to eliminate time reading
                            depositions in a question and answer format, this is strongly
                            encouraged.); or

                    b.      if a summary is inappropriate, a document which lists the portions
                            of the deposition(s), including the specific page and line numbers,
                            that will be read, or, in the event of a video-taped deposition, the
                            portions of the deposition that will be played, designated
                            specifically by counter-numbers.

            5.      Provide all other parties and the Court with any trial briefs and motions in
                    limine, along with all proposed jury instructions, voir dire questions, and
                    areas of inquiry for voir dire (or, if the trial is to the Court, with proposed
                    findings of fact and conclusions of law).



                                               5
Case 3:19-cv-00119-RLY-MPB Document 12 Filed 08/23/19 Page 6 of 9 PageID #: 33




             6.     Notify the Court and opposing counsel of the anticipated use of any
                    evidence presentation equipment.

      B.     ONE WEEK BEFORE THE FINAL PRETRIAL CONFERENCE, the
             parties shall:

             1.     Notify opposing counsel in writing of any objections to the proposed
                    exhibits. If the parties desire a ruling on the objection prior to trial, a
                    motion should be filed noting the objection and a description and
                    designation of the exhibit, the basis of the objection, and the legal
                    authorities supporting the objection.

             2.     If a party has an objection to the deposition summary or to a designated
                    portion of a deposition that will be offered at trial, or if a party intends to
                    offer additional portions at trial in response to the opponent's designation,
                    and the parties desire a ruling on the objection prior to trial, the party shall
                    submit the objections and counter summaries or designations to the Court
                    in writing. Any objections shall be made in the same manner as for
                    proposed exhibits. However, in the case of objections to video-taped
                    depositions, the objections shall be brought to the Court's immediate
                    attention to allow adequate time for editing of the deposition prior to trial.

             3.     File objections to any motions in limine, proposed instructions, and voir
                    dire questions submitted by the opposing parties.

             4.     Notify the Court and opposing counsel of requests for separation of
                    witnesses at trial.

IX.   Other Matters

      None at this time.




                                               6
Case 3:19-cv-00119-RLY-MPB Document 12 Filed 08/23/19 Page 7 of 9 PageID #: 34




s/ Nathan C. Volheim                      s/ Brittney B. Rykovich
Nathan C. Volheim, Esq. #6302103          Brittney B. Rykovich
Sulaiman Law Group, Ltd.                  Gordon Rees Scully Mansukhani, LLP
Counsel for Plaintiff                     Brykovich@grsm.com
                                          Counsel for Defendant




                                      7
Case 3:19-cv-00119-RLY-MPB Document 12 Filed 08/23/19 Page 8 of 9 PageID #: 35




******************************************************************************


             PARTIES APPEARED IN PERSON/BY COUNSEL ON                   FOR A
             PRETRIAL/STATUS CONFERENCE.

             APPROVED AS SUBMITTED.

             APPROVED AS AMENDED.

             APPROVED AS AMENDED PER SEPARATE ORDER.

             APPROVED, BUT ALL OF THE FOREGOING DEADLINES ARE
             SHORTENED/LENGTHENED BY ______________ MONTHS.


             APPROVED, BUT THE DEADLINES SET IN SECTION(S)
             _______________ OF THE PLAN IS/ARE SHORTENED/LENGTHENED
             BY ______________ MONTHS.


             THIS MATTER IS SET FOR TRIAL BY                   ON
             _____________________________. FINAL PRETRIAL CONFERENCE IS
             SCHEDULED FOR ____________________________________ AT
             .M., ROOM                  .


             A SETTLEMENT/STATUS CONFERENCE IS SET IN THIS CASE FOR
                              AT       .M. COUNSEL SHALL APPEAR:

                                      IN PERSON IN ROOM          ; OR

                                      BY TELEPHONE, WITH COUNSEL FOR
                        INITIATING THE CALL TO ALL OTHER PARTIES AND
                        ADDING THE COURT JUDGE AT (____)
                        ___________________; OR

                                      BY TELEPHONE, WITH COUNSEL
                        CALLING THE JUDGE'S STAFF AT (____)
                        ___________________;




                                      8
                 Case 3:19-cv-00119-RLY-MPB Document 12 Filed 08/23/19 Page 9 of 9 PageID #: 36



                                     DISPOSITIVE MOTIONS SHALL BE FILED NO LATER THAN
                                     _____________________

                         Upon approval, this Plan constitutes an Order of the Court. Failure to comply with an
                  Order of the Court may result in sanctions for contempt, or as provided under Rule 16(f), to and
                  including dismissal or default.

                           Approved and So Ordered.




                  ________________________                            ___________________________________
                  Date                                                U. S. District Court
                                                                      Southern District of Indiana




1190324/46877566v.1


                  170601\3886708-1                                9
